FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                     March 12, 2021



In the Court of Appeals of Georgia
 A20A1938. DANIEL v. DANIEL.

      MARKLE, Judge.

      Jamie Daniel appeals from the trial court’s final divorce decree and order on

reconsideration in the divorce action against Travis Daniel, challenging the trial

court’s distribution of the marital property and its calculations of child support and

other expenses related to the children in favor of Travis. On appeal, she contends that

(1) the trial court erred by (a) not attaching to the child support addendum certain

documents required by statute, (b) miscalculating child support based on the evidence

submitted, and (c) not requiring Travis to pay for certain uncovered medical

expenses; (2) inequitably dividing the marital and personal property; (3) not ordering

Travis to reimburse her for expenditures paid on behalf of the children and for the

marital home prior to the parties’ consent temporary order and by failing to clarify the
date through which Travis was required to pay his portion of the children’s uncovered

medical expenses under the contempt provisions of the decree; and (4) denying

portions of her motion for reconsideration.

      For the reasons that follow, we affirm the trial court’s decree as to its

determination of child support and payment of uncovered medical expenses not

deemed medically necessary. We also affirm the trial court’s decree as to the

distribution of the marital property. However, we remand the case to the trial court

with direction to clarify its award of two specific items of property. We also remand

the case to the trial court to determine the date through which Travis is required to

pay medical expenses as ordered under the contempt provisions of the divorce decree.

Finally, we reverse the trial court’s determination that it lacked authority to order

Travis to reimburse Jamie for expenditures paid on behalf of the children and for the

marital home prior to the parties’ consent temporary order, and remand the case to the

trial court with direction to make further findings in this regard.

      “In the appellate review of a bench trial, we will not set aside the trial court’s

factual findings unless they are clearly erroneous, and this Court properly gives due

deference to the opportunity of the trial court to judge the credibility of the witnesses.

But when a question of law is at issue, we review the trial court’s decision de novo.”

                                            2
(Citations and punctuation omitted.) Sedehi v. Chamberlin, 344 Ga. App. 512, 516

(811 SE2d 24) (2018).

      So viewed, the record shows that Jamie and Travis married in June 2002 and

have three minor children. After 15 years of marriage, they separated, and Travis

subsequently filed for divorce on grounds the marriage was irretrievably broken. At

the time of divorce, both parties were gainfully employed; Travis worked at

McKenny’s, Inc., and Jamie was the sole member of two businesses, Jamie M. Daniel

& Associates, Inc., which she ran from the marital home, and Middle Georgia

Property Management Company, LLC.

      In his complaint for divorce, Travis sought joint legal custody of the children

with visitation rights; equitable distribution of marital property, assets, and debts; to

keep his separate property; and attorney fees and costs. Jamie counterclaimed,

alleging Travis had been unfaithful. She further sought temporary and permanent

joint legal custody and primary physical custody of the children; child support; life

and health insurance with the children as beneficiaries; equitable division of assets

and liabilities; temporary and permanent exclusive use of the marital home and

surrounding property, as well as two other properties owned by the parties; the



                                           3
business she runs from the marital home, and all assets owned by the business; four

vehicles; and alimony and attorney fees and costs.

      Although this was a contentious divorce, involving numerous court

proceedings, the parties were able to reach some agreements, including a temporary

consent agreement to the sale of an RV, and a temporary order regarding custody of

the children, visitation, and one of Travis’s life insurance policies.1 In another

temporary consent order, the parties agreed, among other things, to place two of their

properties in Forsyth up for sale, one located on Westbrooks Road and another on

Weldon Road, and that Jamie would continue to pay the mortgage on the Westbrooks

Road property until further order of the court. They also agreed that Jamie would

receive the rental payments for the property located at Blount Road in Forsyth, and

that the proceeds from the Westbrooks Road sale would be used towards the

outstanding Wells Fargo equity line of credit, with the remaining balance to be placed

in Jamie’s attorney’s trust account. As to child support, they agreed that Travis would

pay Jamie $2,037 per month, which included payment of the children’s private school

tuition, and an additional $500 per month in child support. They further agreed that

      1
       The parties also consented to a parenting plan, which the trial court accepted,
in which they agreed to have joint legal custody of the children with Jamie having
primary physical custody and Travis having visitation rights.

                                          4
Travis would continue to cover the children under his health insurance, and the

parties would equally divide any medical expenses not covered by insurance,

including “medical, dental, orthodontic, ophthamology expenses, psychological,

hospitalization, co-pays or drug expenses” within 30 days of receiving documentation

of same.

      Despite their agreements, there remained several unresolved issues, including

future child support; division of personal property and three jointly owned real

properties; Jamie’s contempt claims against Travis for failure to pay child support and

his portion of unrecovered medical expenses for the children under the parties’

consent temporary order;2 Jamie’s request for reimbursement of certain expenses

made on behalf of the children and the household; and Jamie’s request for alimony

and attorney fees. As to these issues, the case proceeded to a three-day bench trial.

      Following trial, the trial court granted Travis’s petition for divorce, awarding

the parties joint legal custody of the children with primary physical custody to Jamie,

and it issued a child support addendum, reflecting calculations of the parties’ income

for purposes of child support. Relevant to this appeal, the trial court specifically

found that: (1) Travis’s gross monthly income was $6,073.84, and Jamie’s was

      2
          Jamie filed her contempt motions in this regard in May and June 2018.

                                          5
$10,416.67, and it ordered Travis to pay $996.00 monthly in support; (2) the parties

were each responsible for 50 percent of the childrens’ medical expenses that are not

covered by insurance, but not including over-the-counter medications and

chiropractic visits unless they were medically necessary and ordered by the childrens’

doctor; (3) Travis received sole and exclusive possession of two dirt bikes, and a

utility trailer, and Jamie received a car hauler trailer; (4) the marital home was

awarded to the parties as joint tenants in common, with Jamie having exclusive right

and possession of it until the youngest child turned 18, and that the parties were to

equally pay the mortgage, taxes, and insurance, with Jamie paying all utilities and

maintenance;3 (5) the parties were to equally divide the monthly payments, taxes,

insurance, and expenses for their property located on High Falls Road in Jackson

until the property sold, and then they would equally divide the proceeds; (6) the

parties were to equally divide the monthly proceeds from the sale of their property on

Blount Road, which was sold during the pendency of the divorce, until the contract

is paid in full; (7) Travis retained ownership of and was permitted to retrieve from the

marital residence his personal jewelry and all other personal property; and (8) neither

      3
         The trial court further ordered that once the youngest child turned 18, the
parties were to sell the marital home and split the proceeds, and each retained the
right to buy the other party out if they chose.

                                           6
party was to pay alimony, and each was responsible for paying their own attorney

fees. With respect to Jamie’s contempt claim, the trial court ordered Travis to pay

Jamie $9,037.48, within 90 days, per the parties’ temporary order, representing half

the children’s unpaid medical expenses not covered by insurance owed since January

2018, “to date.” However, because there was no court order entered prior to the

parties’ temporary order, the trial court found that it could not order Travis to

reimburse Jamie for any expenditures on the marital home or the children prior to that

temporary order.

        Jamie moved the trial court to reconsider the divorce decree, seeking to change

the calculation of her monthly income; to require Travis to pay for over-the-counter

medications and chiropractic visits; to clarify the time frame in which Travis should

pay her for uncovered medical expenses; to alter the equitable distribution of marital

property; to change its contempt ruling and hold Travis in contempt for non-payment

of the children’s expenses prior to the parties’ temporary order, and to clarify the

dates included in Travis’s arrearage for the children’s unpaid medical expenses prior

to January 2018; and to reconsider its denial of her request for alimony and attorney

fees.



                                           7
      Upon reconsideration, and following a hearing, the trial court clarified that

Travis should pay Jamie for uncovered medical expenses within 30 days of receiving

documentation of the expenses, and denied the motion as to the remaining issues.

With respect to payment of over-the-counter medications and chiropractic visits, the

trial court found that Jamie frequently took the minor children to the doctor, and thus

it would not delete this language from the divorce decree. Jamie filed an application

for discretionary appeal, which we granted, and this appeal followed.4




      4
         Our review is of the divorce decree and the denial of the motion for
reconsideration. We have jurisdiction to entertain the issues on appeal because the
trial court’s order denying reconsideration constituted a final order, and Jamie timely
filed an application for discretionary appeal within 30 days of entry of the order,
allowing her to assert error as to the original divorce decree. See Morton v. Macatee,
345 Ga. App. 753, 756 (1), n. 1 (815 SE2d 117) (2018). At the time Jamie filed her
appeal, it appears from the record that both parties had motions for contempt pending
before the trial court. In a “partial final order,” the trial court reserved all contempt
matters for a future hearing and determination. Notably, that order and the rule nisi
show the contempt motions were docketed under trial court case numbers different
than that of the final divorce decree and motion for reconsideration. Nevertheless, we
conclude that the language of the trial court’s final divorce decree shows it was
intended to be final as to all pending motions, and the language of the order for
reconsideration was further intended as a provision for addressing any future motions
for contempt. Also, Jamie’s notice of appeal divests the trial court of jurisdiction
while the appeal of the divorce decree is pending. See Mughni v. Beyond Mgmt.
Group, Inc., 349 Ga. App. 398, 402 (3) (825 SE2d 829) (2019). Accordingly, we have
jurisdiction to resolve this appeal.

                                           8
      1. Jamie first argues that the trial court erred in enforcing the child support

addendum because: (a) the child support worksheet was not attached, as required by

statute; (b) there was insufficient evidence to support the trial court’s calculation of

her income for purposes of determining child support, alimony and attorney fees; and

(c) the trial court exceeded its authority in determining what expenses qualified as

uncovered medical expenses. We evaluate each contention in turn, finding no merit

to any of them.

      (a) Failure to attach worksheet.

      Generally, OCGA § 19-6-15 (m) (1) requires the trial court to attach to the final

order the “child support worksheets and any schedule that was prepared for the

purpose of calculating the amount of child support[.]” In addition to including the

requisite findings of fact, “the trial court must attach a completed child support

worksheet and Schedule E to the child support order, incorporate those documents

by reference into the order, or enter the pertinent information from those documents

directly into the order itself.” (Citations omitted; emphasis supplied.) Black v.

Ferlingere, 333 Ga. App. 789, 791 (2) (777 SE2d 268) (2015); see also OCGA § 19-

6-15 (m) (1); Park-Poaps v. Poaps, 351 Ga. App. 856, 867 (6) (833 SE2d 554) (2019)

(reiterating that generally the trial court must either attach the child support

                                           9
worksheet and Schedule E to the order or incorporate the documents by reference in

its order).

       Travis concedes that the child support worksheet was not attached to the child

support addendum as the statute requires. However, the trial court’s failure to attach

the child support worksheet here is not fatal because the record reflects that the

worksheet was proffered and admitted during trial, and the trial court referenced the

child support worksheet in the child support order addendum. As such, where the

relevant information was referenced in the addendum, the trial court did not err in

failing to attach the child support worksheet. Black, 333 Ga. App. at 791 (2).5

       5
        We acknowledge OCGA § 19-6-15 (m) (1) indicates that the “child support
worksheets and any schedule that was prepared for the purpose of calculating the
amount of child support shall be attached to the final court order or judgment[.]”
(Emphasis supplied). However, the Supreme Court’s interpretation of the mandatory
language of the statute is not so strict. See Demmons v. Wilson-Demmons, 293 Ga.
349, 349-350 (1) (745 SE2d 645) (2013) (“merely incorporating the gross monthly
income information from the child support worksheet into the Final Order (through
attachment or through other means) would have made a remand unnecessary here[.]”)
(emphasis supplied). And we are bound by our Supreme Court precedent. See Ga.
Lottery Corp. v. Patel, 353 Ga. App. 320, 324, n. 8 (836 SE2d 634) (2019) (“But we
have no authority to review or abandon the precedent from our Supreme Court, and
we are bound by that precedent until that Court makes a different pronouncement.”)
(citations omitted). Here, the trial court made no deviations from the presumptive
child support amount, and thus Schedule E was not required. And, although not
attached to the child support addendum order, the child support worksheet was
admitted into evidence and made a part of the appellate record for our review, and it
was incorporated by reference in the trial court’s order. Thus, under the circumstances

                                          10
      (b) Calculation of child support.

      Jamie contends the trial court did not reduce the gross sales from her

businesses by the reasonable expenses required for self-employment or business

operations. However, the child support addendum contains the requisite findings by

the trial court in calculating the parties’ income and Travis’s monthly child support

obligations.

      The Internal Revenue Code defines gross income as “all income from
      whatever source derived,” including but not limited to gross income
      derived from business. Determining each parent’s monthly gross income
      is the first step that a court must take in calculating child support under
      Georgia’s child support guidelines. Under the guidelines, gross income
      includes income from self-employment. OCGA § 19-6-15(f)(1)(B) lists
      the sources of income that are considered to be self-employment income.
      This section also directs: In general, income and expenses from
      self-employment or operation of a business should be carefully reviewed
      by the court . . . to determine an appropriate level of gross income
      available to the parent to satisfy a child support obligation.


(Citations and punctuation omitted.) Appling v. Tatum, 295 Ga. App. 78, 80 (2) (670

SE2d 795) (2008). Further, it was for the trial court to determine whether a party’s



of this case, we do not find that the failure to attach the child support worksheet to the
child support addendum requires remand.

                                           11
own representations regarding her income were credible, and we will not disturb the

trial court’s factual findings in this regard if there is any evidence to support them.

Autrey v. Autrey, 288 Ga. 283, 284-285 (2) (702 SE2d 878) (2010); see also

Calloway-Spencer v. Spencer, 355 Ga. App, 743, 746 (3) (845 SE2d 715) (2020)

(“We will not disturb a trial court’s factual findings regarding a party’s income unless

clearly erroneous.The standard by which findings of fact are reviewed is the ‘any

evidence’ rule, under which a finding by the trial court supported by any evidence

must be upheld.”) (citation and punctuation omitted).

      At trial, Jamie testified that her monthly income was $10,657 for tax year 2016,

and $16,410 for tax year 2017. The trial court also considered evidence regarding her

two businesses in the form of pay stubs and tax forms. The trial court reviewed her

financial affidavit and child support worksheet, in which she estimated her income

at $3,000 per month, as well as her credit cards and business profit and loss

statements which showed gross sales of $117,206.65 for 2017, and $53,121 for 2018,

but that her net income for 2018 was a loss of $6,000. Notably, the trial court also

considered the possible commingling of her personal and business accounts and credit

cards, and that her credit cards showed spending habits inconsistent with her claims

of lower income as well as legal expenses paid in an unrelated action.

                                          12
      The trial court further considered Travis’s testimony at trial. Travis disputed

Jamie’s claim that she made only $3,000 a month and submitted his own financial

affidavit and child support worksheet, showing that he earns approximately $33 an

hour and $77,000 a year, and he agreed that his pay stubs show his gross monthly

income as $6,418.35.

      Considering this evidence, and applying the statutory requirements of OCGA

§ 19-6-15, the trial court found Jamie’s testimony regarding her income not credible.

And it specifically found that the figures submitted by Travis were more accurate. It

therefore determined that Jamie’s gross monthly income was $10,416.67 per month,

and that no Schedule E deviations applied. It was for the trial court to sift through the

evidence, resolve any conflicts, and weigh the credibility of the witnesses. Autrey,

288 Ga. at 284-285 (2); Sedehi, 344 Ga. App. at 516. Based on the record evidence,

and in giving deference to the trial court’s factual findings and witness credibility

determinations, we find no clear error in the trial court’s determination of child

support. Autrey, 288 Ga. at 284-285 (2).

      (c) Uncovered medical expenses.




                                           13
      Jamie argues the trial court erred in excluding reimbursements for the

children’s over-the-counter medications and chiropractic visits. The trial court did not

exceed its authority in this regard.

      “Uninsured health care expenses” means a child’s uninsured medical
      expenses including, but not limited to, health insurance copayments,
      deductibles, and such other costs as are reasonably necessary for
      orthodontia, dental treatment, asthma treatments, physical therapy,
      vision care, and any acute or chronic medical or health problem or
      mental health illness, including counseling and other medical or mental
      health expenses, that are not covered by insurance.


(Emphasis supplied.) Stoker v. Severin, 292 Ga. App. 870, 873 (1) (b), n. 7 (665 SE2d

913) (2008); OCGA § 19-6-15 (a) (23). OCGA § 19-6-15 (h) (3) (A) also provides

that a child’s uninsured medical expenses are the shared responsibility of both parents

and shall be divided pro rata, unless otherwise specifically ordered by the court.

      Here, the trial court heard evidence that at least one of the children suffered

from allergies and required an inhaler, another required a hearing aid, and that all the

children received periodic chiropractic treatments to prevent ailments such as ear

infections. With respect to past medical expenses for the children, Jamie testified to

expenses from August 2017 to September 2018, submitted into evidence voluminous



                                          14
pages of medical documents relating to bills and receipts, and asserted that the parties

agreed in the consent temporary order to split these costs.

      Travis acknowledged that he owed Jamie for certain medical expenses for the

children, but testified that he refused to pay for chiropractic visits not recommended

by a doctor, and allergy medications that Jamie obtained through prescriptions rather

than over-the-counter. He claimed that most of the counseling charges were as a

result of the way Jamie treated the children. He explained that Jamie sent an

overwhelming number of emails regarding the medical expenses, but did not include

receipts for the charges, making it difficult for him to determine the amount he owed.

The trial court ordered that each parent is equally responsible for any reasonable

medical expenses not covered by health insurance, but excluded over-the-counter

medications and chiropractic visits unless a doctor deemed them to be medically

necessary.

      The trial court is not required to order a party to pay for uncovered medical

expenses not deemed to be medically necessary. OCGA § 19-6-15 (a) (23); OCGA

§ 19-6-15 (h) (3) (A). In declining to modify this portion of its ruling upon

reconsideration, the trial court specifically found that the “evidence at trial showed

that [Jamie] frequently brought the children to the doctor,” reflecting the trial court’s

                                           15
belief that many of the uncovered medical expenses were not reasonably necessary.

Again, it was for the trial court to sift through the evidence and weigh the credibility

of the witnesses and, in doing so, it did not find Jamie’s evidence regarding these

uncovered medical expenses to be credible. Sedehi, 344 Ga. App. at 516. As such, we

cannot say that the trial court’s factual finding in this regard was clearly erroneous.

See Stoker, 292 Ga. App. at 873 (1) (b), n. 7; see also OCGA §§ 19-6-15 (a) (23); 19-

6-15 (h) (3) (A).

      2. Jamie next argues that the trial court erred in dividing the parties’ marital

assets and improperly distributing their personal assets because it (a) did not include

the Westbrooks Road property in the divorce decree; (b) awarded the Weldon Road

marital residence to both parties as joint tenants in common, while requiring Jamie

to be financially responsible for utilities, maintenance, and upkeep, and the

requirement that the property be sold at a later date was ambiguous; (c) failed to

establish a time line and procedures for handling expenses related to the High Falls

Road property; (d) exceeded its authority in relation to the Blount Road property by

requiring a third party to make equal rental payments to each of the parties until the

contract was paid in full; and (e) did not equally divide the marital property, awarded

the same trailer to both parties, awarded Travis personal property that Jamie did not

                                          16
have in her possession, and erroneously awarded to Travis personal property that

belonged separately to Jamie. We conclude the trial court did not err in its division

and distribution of the parties’ assets, but that the trial court erred with regard to

which trailer was to be given to each party. We, therefore, remand the case to the trial

court to clarify the language in the decree.

      To begin, we note that

      an equitable division of marital property does not necessarily mean an
      equal division. The purpose behind the doctrine of equitable division of
      marital property is to assure that property accumulated during the
      marriage be fairly distributed between the parties. Each spouse is
      entitled to an allocation of the marital property based upon his or her
      respective equitable interest therein. Thus, an award is not erroneous
      simply because one party receives a seemingly greater share of the
      marital property. Instead, the trial court has broad discretion to equitably
      divide the marital property.


(Citations and punctuation omitted.) Dupree v. Dupree, 287 Ga. 319, 321 (3) (695

SE2d 628) (2010). With these guiding principles in mind, we turn to Jamie’s specific

arguments regarding the marital property.




                                          17
      (a) With respect to the Westbrooks property, Jamie contends the trial court

erred by not including this property in the divorce decree, and thus created ambiguity

as to which party was financially responsible for the property. We discern no error.

      It appears there were two separate rental properties located on Westbrooks

Road: one of which the parties agreed to sell, and the other which adjoins the marital

residence and which Jamie testified she uses as part of the marital home. Jamie

testified that she pays the insurance on this property. Travis testified the property was

worth about $40,000. In its order, it appears that the trial court awarded the marital

residence on Weldon Road, as well as the two adjoining land lots adjacent to the

property, to both Travis and Jamie as joint tenants in common, but it did not

otherwise specify between the two Westbrooks properties. Nevertheless, the trial

court’s omission in the divorce decree regarding same does not constitute error.

      It has long been the rule that title to property not described in a verdict
      or judgment is unaffected by the decree and remains titled in the name
      of the owners as before the decree was entered. The rule of law is clear
      that a divorce decree must specifically describe and dispose of property
      in which both parties have an interest or the decree will not divest either
      party of their interest in the property . . . Because the property at issue
      was not specifically described in the divorce decree, title to the property
      was unaffected by the decree and remained titled in the names of both


                                           18
       parties[.] Accordingly, the omission from the judgment of an explicit
       award of . . . the property . . . is not reversible error.


(Citation and punctuation omitted.) Messaadi v. Messaadi, 282 Ga. 126, 127 (1) (646

SE2d 230) (2007); see also Davis v. Davis, 287 Ga. 897, 898 (700 SE2d 404 ) (2010).

Accordingly, where the trial court’s divorce decree did not otherwise provide, the

property remains titled as it was before the divorce decree was entered. Therefore, the

trial court did not err in this respect.

       (b) Jamie argues that the trial court erred in awarding the Weldon Road marital

residence to both parties, making them joint tenants in common while requiring Jamie

to be financially responsible for utilities, maintenance, and upkeep. She also argues

that making the parties joint tenants in common was ambiguous because it allows

Travis the right to enter the home whenever he wants. Again, we discern no error.

       Georgia law recognizes the creation of a tenancy in common as a result of a

divorce decree, with each of the parties having a one-half undivided interest in the

property. See Harvey v. Sessoms, 284 Ga. 75 (663 SE2d 210) (2008) (regarding a

petition for partition of marital home, but recognizing the creation of tenancy in

common with regard to the marital home as a result of the divorce decree). Moreover,

with regard to the marital home, the trial court has broad discretion to fashion a

                                             19
remedy suitable to the parties involved. See Dupree, 287 Ga. at 321-322 (4) (trial

court has broad discretion to divide marital property fairly, which includes the

authority to order the future sale of the parties’ residence and to account for how the

existing mortgage will be paid until the sale).

      Here, the trial court heard and considered evidence that Jamie wanted to remain

in the marital property because it was the only home the minor children had ever

known. Travis testified he wanted the marital home, but, if it was awarded to Jamie,

he would like right of first refusal if she decided to sell it. Based on the evidence

before it, the trial court awarded the marital property to the parties as joint tenants in

common, with Jamie having exclusive right and possession of it until the youngest

child turned 18, at which time the parties would sell the home and split the proceeds.

The trial court further ordered the parties to each pay half the mortgage, taxes, and

insurance, with Jamie paying all utilities and maintenance, as she was the party

granted the right to live in the home with the children. In this regard, the trial court

fashioned a remedy, by awarding the marital home as tenants in common, suitable to

both parties and their respective interest in the home, and we conclude the trial court

did not abuse its discretion in this regard. Harvey v. Sessoms, 284 Ga. 75; Dupree,

287 Ga. at 321-322 (4).

                                           20
      (c) As for the High Falls Road property, Jamie argues that the trial court erred

in failing to provide a procedure to ensure payment of the mortgage, taxes, insurance,

and other expenses for the property. We conclude that, under the circumstances of

this case, the trial court was not required to further delineate in the divorce decree

specific details governing how the parties were to manage this property.

      Jamie testified that she would continue to pay the mortgage if awarded the

property in the divorce, as the parties agreed in the temporary consent order. Travis

testified that he had a discussion with Jamie and the tenant about the rental cost being

increased, and that Jamie was to use the money held in her attorney’s trust account

from the sale of the other Westbrooks property to pay expenses on this property until

it could be sold. And the trial court agreed that the money should be taken from the

trust account to pay for the expenses lest the High Falls Road property go into

foreclosure.6 Ultimately, the trial court ruled that the parties were to equally divide

the monthly payments, taxes, insurance, and expenses for the property until the

property sells, at which time they are to equally divide the proceeds.




      6
        At the conclusion of trial, the trial court ordered counsel to write a check from
the client trust account to satisfy the payments on the High Falls Road property.

                                           21
      The degree of detail to be set forth in findings of fact in a final judgment
      awarding equitable division of marital property should, as a practical
      matter, depend upon the degree of complexity of the issues presented.
      In a case such as this one, where the equitable division of the marital
      estate is simple and straightforward, less detail is required.


(Citation omitted.) Arthur v. Arthur, 293 Ga. 63, 66 (2) (a) (743 SE2d 420) (2013);

see also Dupree, 287 Ga. at 322 (4) (“A divorce decree must finalize the process by

which marital property will be equitably divided, but that process need not and often

cannot feasibly be completed until after the decree is entered.”). The trial court’s

order adequately sets out the parties’ obligations with respect to this property.

Accordingly, we find no error in this regard.

      (d) Jamie argues that the trial court erred in regard to the Blount Road property

because it lacked jurisdiction to require the third party to whom the property was sold

to pay Travis and Jamie equally on a monthly basis. We conclude that the trial court

committed no error here as it placed no such requirement on the third party.

      As to this property, Jamie testified that the Blount Road property was under a

purchase agreement by a third party, who was responsible for the property taxes and

insurance, and that the monthly rental payment of $500 was paid directly to her.

Travis testified that the rent paid by the third party for the Blount Road property

                                          22
should be divided equally between himself and Jamie. The trial court ordered the

parties to equally divide the monthly proceeds from the rent until the contract is paid

in full. Thus, under the plain language of the decree, the trial court never required the

third party to pay Travis and Jamie individually and equally for this property, and

thus we discern no error.

      (e) Jamie also argues that the trial court erred in improperly awarding the same

trailer to both parties and by erroneously awarding to Travis property belonging to

Jamie as well as property Jamie claims she did not have in her possession. We agree

that it appears the trial court awarded the wrong trailer in the divorce decree, but we

find no error as to the award of the remaining items.

      With respect to the trailers, the evidence showed that there were two different

trailers at issue in this case: a box trailer and an eight feet by sixteen feet open-ended

trailer that was a gift to Jamie from her uncle. Jamie testified that the box trailer

should not be included in the distribution of assets because she used it to transport the

kids’ four-wheelers and dirt bikes during family trips. Travis testified that he wanted

to keep the box trailer, but acknowledged that the eight feet by sixteen feet trailer

belonged to Jamie because it was given to her by her uncle.



                                           23
      In the divorce decree, the trial court awarded to Travis the “16’ utility trailer”

and awarded to Jamie the “24’ 2015 Car Hauler Trailer.” Jamie moved the trial court

to reconsider the divorce decree to the extent it awarded the same item, which she

described as the “2015 Car Hauler Trailer,” to both parties, but the trial court declined

to do so. Because the parties concede on appeal that the trial court awarded the parties

the wrong trailer, and because it is unclear from the divorce decree which trailer the

trial court intended for each party to have, we vacate and remand the case to the trial

court to clarify this portion of the divorce decree to provide a more accurate

description of which trailer is awarded to each party.

      As for the remainder of the personal property Jamie claims was improperly

distributed, the trial court awarded Travis a gold nugget watch, gold ring, nugget ring,

and mason ring, and all other personal possessions, and it allotted him 90 days from

the date of the award to retrieve these items from the marital home. In this regard, the

record reflects that the trial court considered the personal property of both sides in

making its distribution. And while Jamie was in possession of the home where these

items were located, the trial court never specified whether or not it found Jamie to in

fact be in possession of these items. We conclude the trial court did not abuse its

discretion in awarding these items to Travis. Dupree, 287 Ga. at 321 (3).

                                           24
      Next, with respect to the Polaris Razor ATV, Jamie claims the trial court erred

in awarding Travis the bike because it was her separate property. However, this

contention is belied by her own testimony that she and Travis bought the bike for the

children. Based on this evidence, the trial court was aware of and considered the fact

that the property was purchased for use by their children, and thus was not Jamie’s

personal property, but was marital property subject to equitable distribution. As such,

we cannot say that the trial court abused its discretion or acted inequitably in deciding

to award this item to Travis. Dupree, 287 Ga. at 321 (3).

      Finally, to the extent that Jamie generally contends that Travis received a

greater percentage of the marital property than did she, we reiterate that “an award is

not erroneous simply because one party receives a seemingly greater share of the

marital property. Instead, the trial court has broad discretion to equitably divide the

marital property.” (Citations omitted.) Dupree, 287 Ga. at 321 (3). The record reflects

that the trial court considered all of the marital property in making its distribution,

and Jamie has not shown how the trial court abused its discretion in dividing the

marital property.

      3. With respect to the contempt provisions of the divorce decree, Jamie argues

that the trial court erred in determining it could not order Travis to reimburse her for

                                           25
expenditures she paid for the minor children and the marital residence prior to the

parties consent temporary order.7 She further argues that the contempt provisions in

the divorce decree are ambiguous in that the trial court required Travis to pay only

his half portion of the children’s uncovered medical expenses up to a certain date, but

not through the date of the final divorce decree. We examine each issue in turn, and

conclude that we must reverse the trial court’s order and remand this case for further

proceedings.

      On the issue of payment for expenses not covered by the parties’ temporary

consent order, the law provides that a party cannot be held in contempt for violation

of a court order that fails to inform him in definite terms as to the duties imposed

upon him. See Morgan v. Morgan, 288 Ga. 417, 419 (1) (704 SE2d 764) (2011).

However, where a divorce action is pending, and a spouse subsequently seeks

temporary support for a minor child, the trial court may consider and award such

support covering the period from the time the divorce is filed until a temporary order


      7
        Travis argues this issue is moot because Jamie did not challenge the
temporary order on appeal. However, this argument is meritless because the trial court
determined that it lacked authority to order Travis to reimburse Jamie for these pre-
temporary order expenses in the divorce decree and in its denial of the motion for
reconsideration as to same. See Morton, 345 Ga. App. at 756 (1), n. 1. Thus, Jamie’s
appeal on this issue is properly before the court.

                                          26
or final hearing is held, and it may exercise its discretion in determining the amount

of that support, which will not be disturbed absent an abuse of that discretion. See

Murray v. Murray, 206 Ga. 702, 704 (1) (58 SE2d 420) (1950).

      Prior to trial, the parties entered a consent temporary order wherein Travis

agreed to pay Jamie $2,037 per month in child support. The consent order further

provided that the parties agreed to equally divide any uncovered medical expenses for

the children within 30 days of receipt of the bill from the other party. The consent

order, however, made no provisions for expenses Jamie incurred prior to the parties’

agreement. Thereafter, Jamie filed a contempt motion against Travis based on his

failure to pay his portion of uncovered medical expenses. . However, that motion did

not specifically reference payment of any uncovered medical expenses prior to entry

of the consent temporary order.

      At trial, Jamie testified that Travis “provided zero financial support” from the

time the parties separated up to the entry of their consent temporary order, and that

he owed her $4,612.50 in child support for which she sought to be reimbursed. She

also submitted evidence showing expenses she paid for the minor children prior to the

temporary consent order.



                                         27
       In the contempt provisions of the final divorce decree, the trial court found

that, because there was no court order in place prior to the parties temporary consent

order, it could not order Travis to reimburse Jamie for any expenditures on the marital

home or the minor children prior to the consent temporary order. We agree that the

trial court lacked authority to hold Travis in contempt for failure to pay amounts that

the trial court had not previously ordered him to pay. See Morgan, 288 Ga. at 419 (1).

      Nevertheless, the trial court was permitted to consider evidence and exercise

its discretion to require Travis to reimburse Jamie for such expenses incurred prior

to the consent temporary order. Murray, 206 Ga. at 704 (1). As such, we reverse this

portion of the trial court’s final divorce decree and remand this case to the trial court

with direction to evaluate Jamie’s claim as to these expenses.

      Jamie next argues that the contempt provision requiring Travis to pay only

those expenses from “January 2018 to date” is ambiguous. We agree that this portion

of the divorce decree is unclear.

      In the final decree, the trial court found Travis to be in willful contempt and

ordered him to pay all monies owed to Jamie since January 1, 2018 and gave him 90

days to pay Jamie $9,037.48 to cover his portion of the children’s medical expenses

not covered by insurance. In denying the motion for reconsideration, the trial court

                                           28
declined to clarify its award, but it did specify that Travis was to pay Jamie for

uncovered medical expenses within 30 days of receiving documentation of the

expenses.

      On appeal, Travis contends, and Jamie concedes, that she submitted evidence

at trial of expenses she paid from January 2018 to November 2018, but not through

the date of the final divorce decree. However, Jamie contends that she paid additional

uncovered medical expenses from December 1, 2018 through the date of the final

decree and that Travis has not paid his portion of these additional expenses. Jamie

testified at trial that she paid medical expenses for the children from January 2018 “to

present,” of which Travis owes $1,525.27 and which Jamie claimed Travis refused

to pay. And although Jamie contends she submitted evidence of medical expenses

through November 2018, it appears the evidence she submitted at trial shows

uncovered medical expenses for the children from January 16, 2018 through June 18,

2018. Jamie did not submit evidence of medical expenses she incurred up through the

date the divorce decree was entered.



      Given these disparities, the trial court’s order is unclear as to what is meant by

“to date,” and whether it means through the date for which Jamie submitted evidence

                                          29
at trial or through the date the final divorce decree was issued. As Jamie concedes,

she only submitted evidence at trial of uncovered medical expenses through

November 2018. However, because the trial court’s order is unclear in terms of

providing a specific date with regard to the medical expenses, we remand the case to

the trial court to make further determinations as to these medical expenses and the

date through which Travis is required to pay.

      4. Finally, Jamie argues that the trial court abused its discretion by denying her

motion for reconsideration with respect to: (1) the calculation of income; (2) payment

of uncovered medical expenses; (3) the division of marital property; and (4)

reimbursement for expenditures.8

      “A trial judge has the inherent power during the same term of court in which

the judgment was rendered to revise, correct, revoke, modify, or vacate the

judgment.” (Citation omitted.) Todd v. Todd, 287 Ga. 250, 253 (2) (703 SE2d 597)

(2010); see also OCGA § 15-1-3 (6) (inherent power of the trial court to amend its

orders).

      8
        Jamie also contends the trial court abused its discretion by denying her motion
for reconsideration with respect to alimony and attorney fees. However, she cites no
argument or authority in support of this enumeration, and we therefore deem this
claim abandoned. Morton, 345 Ga. App. at 757 (1) (a), n. 2; Court of Appeals Rule
25 (c) (2).

                                          30
      We have concluded that the trial court erred in confusing the two trailers in the

final divorce decree and in erroneously concluding that it could not order Travis to

pay for certain expenditures absent a prior court order. However, we conclude that

the trial court did not err in denying the motion to reconsider the remaining portions

of the divorce decree.

      In sum, we affirm the trial court’s determination of child support, its finding

that Travis is not required to pay uncovered medical expenses not deemed medically

necessary, and its distribution of the marital property. Because it appears the trial

court erred in its award of the trailers in the divorce decree, we remand the case to the

trial court with direction to clarify this portion of the decree. We further remand the

case to the trial court to determine the date through which Travis is required to pay

medical expenses as ordered under the contempt provisions of the divorce decree. We

reverse the trial court’s finding that it lacked authority to order Travis to reimburse

Jamie for expenditures paid on behalf of the children and for the marital home prior

to the parties consent temporary order, and remand the case to the trial court with

direction to make further determinations in this regard.

      Judgment affirmed in part; reversed in part; and case remanded with direction.

Reese, P. J., and Colvin, J., concur.

                                           31